People v Miranda (2018 NY Slip Op 07687)





People v Miranda


2018 NY Slip Op 07687


Decided on November 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2018

Renwick, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


4775/14 -3545/14 7615 946/15 7614 7613

[*1]The People of the State of New York, Respondent,
vLuis Miranda, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Anokhi A. Shah of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgments, Supreme Court, New York County (Charles H. Solomon, J.), rendered November 10, 2015, convicting defendant, upon his pleas of guilty, of three counts of criminal contempt in the first degree and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
Defendant did not preserve his claim that his pleas were rendered involuntary by an allegedly unlawful or improper plea condition that originally required him to vacate his apartment in return for a conditional discharge, and we decline to review the challenge in the interest of justice. As an alternative holding, we reject this claim on the merits.
The presentence condition that defendant vacate his apartment was bargained for by defendant and was valid. It was reasonably related to defendant's rehabilitation (see CPL 400.10[4]; Penal Law § 65.10[2][l]) and reduced the likelihood that he would engage in further criminal activity against the victim and his family. Furthermore, it was not contrary to any constitutional or statutory provision or public policy (see People v Seaberg, 74 NY2d 1, 7 [1989]; People v Hannah, 65 AD3d 1378 [2d Dept 2009], lv denied 13 NY3d 907 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2018
CLERK